Citation Nr: 0512428	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.  

3.  Entitlement to service connection for residuals of Agent 
Orange exposure.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

REMAND

The veteran requested a Travel Board hearing at the Atlanta, 
Georgia RO in a November 2004 statement.  He also stated that 
he was not notified of a previously scheduled Board Central 
Office hearing.  Information in the claims folder shows that 
the RO sent notice of the Central Office hearing to an 
address in La Plata, Maryland.  The veteran's most recent 
address of record is recorded at the bottom of his form 21-
4138, submitted in November 2004.  : 

In view of the foregoing, the case is remanded to the RO for 
the following actions:

The veteran should be afforded an 
opportunity to offer testimony at a 
Travel Board hearing, to be scheduled at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




